In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-21-00237-CV
               ___________________________

ARTHUR LEE JACKSON AND PAMELA DENISE JACKSON, Appellants

                               V.

              SHERALI RAMZANALI, Appellee



           On Appeal from County Court at Law No. 1
                    Tarrant County, Texas
                Trial Court No. 2021-002498-1


             Before Bassel, Womack, and Wallach, JJ.
               Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Appellants Arthur Lee Jackson and Pamela Denise Jackson attempt to appeal

from a “Rule 11 Agreement and Release.” We sent Appellants a letter on August 10,

2021, noting our concern that we may not have jurisdiction over this appeal because

the trial court clerk had informed this court that the trial judge had not signed an

order in this case and because it appears there is no final judgment or order subject to

appeal. In the letter, we informed Appellants that they had until August 30, 2021, to

furnish this court with a signed copy of the order they seek to appeal. We also

advised Appellants that if no order had been signed and furnished to this court by

August 30, 2021, this appeal would be dismissed for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f). Appellants did not file a response, but Appellee Sherali

Ramzanali filed a motion to dismiss the appeal.

       Because we have no jurisdiction to address Appellants’ appeal, we therefore

grant the motion to dismiss, and we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 26.1 (providing for filing of notice of appeal from date that judgment

or order is “signed”), 43.2(f), 44.3; see also Sammour v. Fed. Gov’t, No. 02-20-00268-CV,

2020 WL 6601596, at *1 (Tex. App.—Fort Worth Nov. 12, 2020, no pet.) (per

curiam) (mem. op.) (“There is no signed order or judgment in this case. We therefore

dismiss this appeal for want of jurisdiction.”).

                                                      Per Curiam

Delivered: October 7, 2021

                                            2